Case 1:15-cv-01130-HYJ-SJB ECF No. 42, PageID.2081 Filed 03/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 MICHAEL W. KUZMA,

        Petitioner,
                                                        Case No. 1:15-cv-1130
 v.
                                                        Hon. Hala Y. Jarbou
 SHERMAN CAMPBELL,

       Respondent.
 ____________________________/

                                            ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on December 7, 2020,

recommending that this Court deny the petition (ECF No. 37). The Report and Recommendation

was duly served on the parties. Petitioner sought an extension of time to file objections on

December 21, 2020, to which the Court granted (ECF No. 39). Petitioner sought a second

extension of time to file objections on February 12, 2021, to which the Court again granted (ECF

No. 41), making objections due March 21, 2021. No objections have been filed, see 28 U.S.C. §

636(b)(1), and the Court issues this Order. The Court will also issue a Judgment in this § 2254

proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate

judgment in habeas proceedings). Therefore,

       IT IS ORDERED that the Report and Recommendation of the Magistrate Judge (ECF No.

37) is APPROVED and ADOPTED as the Opinion of the Court and the petition for habeas corpus

relief (ECF No. 1) is DENIED for the reasons stated in the Report and Recommendation.
Case 1:15-cv-01130-HYJ-SJB ECF No. 42, PageID.2082 Filed 03/29/21 Page 2 of 2




       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C. §

2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).




 Dated:    March 29, 2021                              /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
